Citation Nr: 1018109	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  09-11 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The Veteran






ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1951 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire. 

This case was originally before the Board in November 2009, 
when it was remanded to comply with an outstanding hearing 
request.  The Veteran presented testimony before the Board in 
March 2010 via video conference.   A transcript of that 
hearing is of record.  

The Board notes the Veteran filed an application for 
outpatient treatment for a "knee condition" in December 
1953.  The RO determined he was ineligible as service 
connection had not been established for such a disability.  
See Rating Sheet dated in March 1954.  Thereafter, in March 
1954, the Veteran was notified that authorization for request 
for outpatient treatment could not be granted as service 
connection was not currently in effect for disabilities, to 
include the knee condition currently on appeal.  The Board 
finds that there was no prior claim for compensation benefits 
for a knee condition.  Moreover, the actions delineated 
above, do not amount to an adjudication of a compensation 
claim for a knee condition on the merits.  The instant 
request for benefits is original and has been reviewed 
accordingly.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claims are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

The Veteran contends that he is entitled to service 
connection for a bilateral knee disability.  Specifically, he 
asserts that he injured both knees when sliding into third 
base during a softball game in June 1953.  He maintains his 
knees have bothered him continuously since his discharge from 
service, to include warranting surgery.   

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

A Remand is necessary in order to obtain outstanding VA 
medical records.  During the Veteran's March 2010 Board 
hearing, he testified that when he originally sought 
treatment for his knee condition in 1953, he was examined by 
VA.  The Veteran indicated that such examination took place 
at the Boston VA Medical Center (VAMC) during late 1953 or 
early 1954, but within a year of his discharge from service.  
The claims file contains a clinical record and x-ray report 
dated in December 1953 pertaining to the left shoulder only.  
There is no reference to the knee condition and thus, raises 
a question as to whether the complete clinical record has 
been associated with the claims folder.  Such must be 
obtained upon Remand.  38 C.F.R. § 3.159(c)(2); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

It also appears that there are outstanding private medical 
records from Quincy City Hospital.  A June 1954 letter 
reveals the Veteran was treated at their hospital in May 1954 
and the Veteran's right knee was manipulated under 
anesthesia.  A January 2008 letter from Dr. JK shows the 
Veteran had surgery on both knees within two years of 
service.  The Veteran testified in March 2010 that the left 
knee surgery was performed by the same surgeon (presumably at 
Quincy City Hospital).  However, neither records from Quincy 
City Hospital nor any underlying treatment records from Dr. 
JK have been associated with the claims file.  Such must be 
obtained upon Remand.  38 C.F.R. § 3.159(c)(1).  (Note: 
records from St. Elizabeth's Hospital in Brighton, 
Massachusetts, are unavailable as they have been destroyed).

The Board further finds that a VA examination and medical 
opinion is necessary prior to further appellate consideration 
of the claims.  38 C.F.R. § 3.159(c)(4).  Applicable law 
requires VA to deem an examination necessary to adjudicate a 
claim for service connection when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of disability; the information or evidence 
indicates that the disability or symptoms may be associated 
with the claimant's active service; but, the file does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 
2009); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In McClendon, the Court of Appeals for Veterans Claims 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in- service event, injury, or 
disease; and, indication that the current disability may be 
associated with service or with another service-connected 
disability.  McClendon at 81.  The RO, or the Board, tests 
for those criteria and then decides if there is sufficient 
competent credible medical evidence of record to decide the 
claim. 
38 C.F.R. § 3.159(c).  The Court cautioned in McClendon that 
an "absence of actual evidence is not substantive 'negative 
evidence.'"  It further noted that an indication that a 
current disability "may" be associated with service is a low 
threshold.

A preliminary review of the record reveals the service 
treatment records are negative for injury to the knees; 
however, the Veteran did attempt to seek VA outpatient 
treatment in December 1953 for a "knee condition," five 
months after his discharge from service.  A June 1954 letter 
from Quincy City Hospital shows that the Veteran was seen for 
having twisted his right leg "out of joint" while running.  
As noted above, the Veteran's right knee was manipulated 
while under anesthesia at that time.  He was diagnosed with 
internal derangement of the right knee.  A January 2008 
letter from Dr. JK indicates the Veteran had surgery on both 
knees within two years of discharge.  Dr. JK recommended the 
Veteran see an orthopedist for left knee pain, edema, and 
limited motion.  The Veteran presented testimony indicating 
that he is still experiencing pain in his knees, particular 
during cold or rainy weather.  

In light of the Veteran's continued complaints of bilateral 
knee pain, as well as some evidence that the Veteran had knee 
problems within five months of discharge from service and 
surgery less than a year later, there is some question as to 
whether the claimed disabilities are related to an incident 
of service and thus, a Remand for VA examination is 
necessary.  38 U.S.C.A. § 5103A; McClendon, supra.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
Veteran with notice that meets the 
requirements of the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO/AMC should contact the Veteran 
and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for the claimed conditions 
since his discharge from service.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers, 
to include at least one follow-up 
request.  Any VA outpatient treatment 
records should be obtained directly from 
the pertinent VAMC.  Specifically, the RO 
must request records from the following: 
(a) Boston VAMC dated in 1953 and 1954, 
to include the complete report for the 
December 1953 clinical record; (b) Quincy 
City Hospital in Quincy, Massachusetts, 
for surgery to the right knee on May 29, 
1954, and subsequent surgery to the left 
knee in approximately 1954 or 1955; and 
(c) underlying treatment records from Dr. 
JK.  All requests for records and their 
responses should be clearly delineated in 
the claims folder.  

3.  If the RO/AMC is unable to obtain any 
of the relevant records sought, it shall 
notify the Veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A. 
§ 5103A(b)(2).

4.  Once the development above has been 
completed, the RO should arrange for the 
necessary VA examination of the Veteran 
to determine whether the Veteran has any 
currently diagnosed knee disabilities and 
the etiology of such.  The examiner must 
review the entire claims file in 
conjunction with the examination.  Such 
review must be noted in the examination 
report.  All tests deemed necessary 
should be conducted, including x-rays, 
and the results reported in detail.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any left 
or right knee disability found.  The 
examiner should opine as to whether any 
currently diagnosed knee disability at 
least as likely as not related to an 
incident of the Veteran's military 
service.  The term, "as likely as not," 
does not mean "within the realm of 
medical possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.  The complete rationale 
for the opinions expressed should be 
provided.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If an examination 
is not accomplished because the Veteran 
fails to report for examination, a copy 
of all notifications, including the 
address where the notice was sent, must 
be associated with the claims folder.  
The Veteran is to be advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his  claims.  38 C.F.R. 
§ 3.655. 

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals




